

Exhibit 10.25




June 10, 2014
Dear William Stern:
I am pleased to offer you the continued position of General Counsel for
Ancestry.com Operations Inc. (the “Company”). This offer letter (the “Offer
Letter”) memorializes the terms of this position, in which you will continue to
be based in our Provo, Utah office and report to COO and CFO, Howard Hochhauser.
In consideration of this role, your compensation package will remain as follows:
Salary:
$285,000 USD annualized (“Salary”), payable semi-monthly according to normal
Company payroll policy.

Bonus:
Target annual bonus of 50% of Salary based upon Company, business unit and
individual performance goals established by the Company per the terms and
conditions of the Company’s Performance Incentive Program. You must be employed
by the Company at the time of the bonus payout to receive the payout.

Options:
The Company has granted you an option to purchase 13,826 Investor Interests in
Ancelux Topco S.C.A.  The option will be subject to the terms, definitions and
provisions set forth in the Ancelux Topco S.C.A. Equity Incentive Plan and the
related Stock Option Agreement. The Stock Option Agreement will list the
exercise price of the option and the vesting schedule.

In addition to the foregoing, you have the opportunity to continue to
participate in all available benefits offered generally to employees of the
Company from time to time. These currently include paid time off, holidays,
health, dental, life, disability, a Section 125 cafeteria plan, tuition
reimbursement and the Company’s 401(k) retirement plan, all subject to the
Company’s policies and procedures. The scope and extent of employee benefits
offered by the Company may change from time to time. As a condition to your
continued employment by the Company, you will be required to sign an updated
copy of the Company’s standard Agreement to Protect Company Property, a copy of
which is enclosed with this letter.
Your employment with the Company is for no specific period of time and
constitutes “at will” employment. Both you and the Company are free to terminate
our at-will employment relationship at any time, with or without cause and with
or without notice. Notwithstanding the foregoing, if the Company terminates your
employment without Cause (defined below) (and other than as a result of your
death or disability) or you resign for Good Reason (defined below) (each a
“Qualifying Termination”), you will be eligible for a severance package as
follows:
In the event of a Qualifying Termination, the Company will pay you a severance
amount equal to six (6) months of Salary paid out over regular Company payroll
periods, commencing on the first regular Company payroll period after the
Release Deadline (defined below). In addition, following any such termination of
employment you will be entitled to an additional lump sum severance payment
equal to 80% of your Average Annual Bonus, prorated based on the number of
months you were employed during the year of termination, payable on the first
regular Company payroll period after the Release Deadline (and in no event later
than 70 calendar days after your “separation from service” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)). For
purposes of this Offer Letter, “Average Annual Bonus” means the average annual
bonus earned by you under the Company’s Performance Incentive Program (or any
successor annual bonus program) for performance over the two (2) years preceding
the year of termination or the previous bonus payment if less than two (2)
years.
Additionally, in the event of a Qualifying Termination, if you timely elect
continuation coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), for you and your eligible dependents within
the time period prescribed pursuant to COBRA, the Company will reimburse you and
any covered dependents for the COBRA premiums for such coverage (at the coverage
levels in effect immediately prior to your separation from service) until the
earliest of (i) six (6) months following your termination, (ii) the expiration
of your continuation coverage under COBRA, or (iii) the date when you receive
substantially equivalent health insurance coverage in connection with new
employment or self-employment, all subject to (i) your providing the Company
with adequate proof of payment of such COBRA premiums as determined by the
Company and (ii) the taxation of such reimbursements to the extent advisable
under Section 105(h) of the Code or other applicable law.



--------------------------------------------------------------------------------

June 10, 2014
 
Page 2


The severance payments and other benefits outlined above are contingent upon
your signing a general release of claims in favor of the Company within 21
calendar days of being offered the release (or within 45 days in the case of a
group reduction in force) and such release of claims becoming irrevocable within
8 calendar days following your signing of the general release, assuming you have
not revoked the general release by that date (such 8th day, the “Release
Deadline”).
In the event that within three (3) months before or within twelve (12) months
following a Change of Control (defined below) you are terminated by the Company
without Cause (other than as a result of your death or disability), or you
resign for Good Reason, you will be entitled to the aforementioned severance
package and immediate vesting as to a total of fifty percent (50%) of your then
unvested equity and equity-based awards. In addition, the period for which you
will be eligible to receive reimbursement for COBRA medical premiums will be
increased to a total of twelve (12) months.
For purposes of this Offer Letter, “Cause” means (1) your willful and continued
failure to attempt in good faith to substantially perform your duties after you
have received a written demand of performance from the Company that specifically
sets forth the factual basis for the Company’s belief that you have not
substantially performed your duties and have failed to cure such non-performance
to the Company’s satisfaction within ten (10) business days after receiving such
notice; (2) your gross negligence in carrying out your duties for the Company or
any breach of fiduciary duties to the Company. (3) your conviction of, or plea
of guilty or no contest to any felony or a misdemeanor involving moral turpitude
that has an adverse effect on your ability to substantially perform your duties;
(4) any act of fraud or embezzlement; (5) any material violation of a Company
policy; (6) your willful and material violation of any restrictive covenant to
which you are subject, including any non-competition covenant, non-solicitation
covenant, or any unauthorized use or disclosure of confidential information or
trade secrets of the Company or its affiliates.; or (7) any failure to cooperate
in any Company investigation. Neither bad judgment, nor mere negligence, nor an
act or omission reasonably believed by you to have been in, or not opposed to,
the interests of the Company shall constitute examples of gross negligence.
For purposes of this Offer Letter, “Change of Control” means: (i) the direct or
indirect sale, transfer or conveyance or other disposition (other than by way of
merger or consolidation), in one or a series of related transactions, of all or
substantially all of the properties and assets of Ancelux Topco S.C.A.
(“Parent”) and its subsidiaries (taken as a whole) to any Person (or group of
Persons acting in concert); (ii) the consummation of any transaction or related
series of transactions (including any merger, share purchase, recapitalization,
redemption, issuance of capital stock, consolidation or consolidation) the
result of which is that any Person (or group of Persons acting in concert)
becomes beneficial owner (within the meaning of Rule 13d-3 under the Securities
Exchange Act of 1934 or any successor provision) of a majority of the economic
interest in Parent; or (iii) any event which results in the stockholders of
Parent immediately before such transaction or series of related transactions
owning (together with their affiliates) securities representing 50% or less of
the combined voting power of the outstanding voting securities of the entity
surviving or resulting from such transaction or series of related transactions.
“Person” means a natural person, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other entity or organization.
For purposes of this Offer Letter, you can resign for “Good Reason” within
twelve (12) months following a Change of Control or within ninety (90) days
after the occurrence of any of the following without your express written
consent in circumstances not involving a Change of Control: (i) a material
reduction of your base compensation, relative to your Salary as in effect
immediately prior to such reduction; (ii) a material reduction of duties,
authority or responsibilities, relative to your duties, authority or
responsibilities as in effect immediately prior to such reduction, or the
assignment to you of such reduced duties, authority or responsibilities or (iii)
a relocation of your principal place of employment to a facility or location
more than one hundred (100) miles from either of the current locations of the
Company’s San Francisco, California and Provo, Utah offices as in effect on the
date upon which this Offer Letter is executed. Notwithstanding anything herein
to the contrary, no event described above in this paragraph and the preceding
paragraph shall constitute Good Reason unless (i) you provide the Company notice
of such event within thirty (30) days after the first occurrence or existence
thereof, which notice specifically identifies the event that you believe
constitutes Good Reason and (ii) the Company fails to cure such event within
thirty (30) days after delivery of such notice.
Any other changes to our at-will employment relationship will be effective only
if contained in a written agreement for that purpose, signed by you and the
Chief Executive Officer or Chief Financial Officer/Chief Operating Officer of
the Company.



--------------------------------------------------------------------------------

June 10, 2014
 
Page 3


The payments hereunder are intended to be exempt under Treasury Regulation
Section 1.409A-1(b) (9)(iii). Notwithstanding the foregoing, to the extent (i)
any payments to which you become entitled under this Offer Letter , or any
agreement or plan referenced herein, in connection with your termination of
employment constitute deferred compensation subject to (and not exempt from)
Section 409A and (ii) you are deemed at the time of such termination of
employment to be a “specified” employee under Section 409A, then such payment or
payments shall not be made or commence until the earlier of (i) the expiration
of the six (6)-month period measured from the date of your “separation from
service”; or (ii) the date of your death following such separation from service;
provided, however, that such deferral shall only be effected to the extent
required to avoid adverse tax treatment to you, including (without limitation)
the additional twenty percent (20%) tax for which you would otherwise be liable
under Section 409A(a)(1)(B) in the absence of such deferral. Upon the expiration
of the applicable deferral period, any payments which would have otherwise been
made during that period (whether in a single sum or in installments) in the
absence of this paragraph shall be paid to you or your beneficiary in one lump
sum. For purposes of this Offer Letter or any agreement or plan referenced
herein, with respect to any payment that is subject to (and not exempt from)
Section 409A of the Code, termination of your employment shall be a “separation
from service” within the meaning of Section 409A, and Section 1.409A-1(h) of the
regulations thereunder.
This letter sets forth the key terms of your continued employment by the
Company, but is not intended and shall not be construed as an employment
contract. By signing below, you accept the terms of employment as outlined above
and with the understanding that the employment relationship established by this
Offer Letter is “at-will”. At-will employment means that either you or the
Company may terminate the employment relationship at any time, with or without
notice, and with or without cause. The Company, as an at-will employer, reserves
the right to modify, revoke, suspend, terminate or change any or all such terms
of employment, in whole or in part, at any time with or without notice. Nothing
in terms of employment, either implied or expressed, is to be viewed as an
employment contract. Regarding confidentiality, you agree not to divulge,
furnish, or make accessible to anyone outside the Company any knowledge or
information coming into your possession during your employment with respect to
confidential or secret documents, processes, plans, formulae, devices or
material relating to the business and activities of the Company.
By signing this letter, you confirm to the Company that you are under no
contractual or other legal obligation that would prohibit you from performing
your duties for the Company as described herein.
By signing this letter you acknowledge that the provisions of this Offer Letter
have been read, are understood, and that employment on the terms and conditions
described herein is herewith accepted.
Please signify your acceptance of this updated offer and to further indicate
that you understand that this letter does not constitute an employment contract,
by signing where indicated below and returning this letter to Zach Pino by June
16, 2014.
If you have any additional questions, please feel free to contact me at (801)
705-7000.
Sincerely,
/s/ Howard Hochhauser
 
 
 
 
Howard Hochhauser
 
 
COO and CFO
 
 
Ancestry.com Operations Inc.
 
 
 
 
Accepted and agreed to this 10th day of June, 2014.
 
 
 
 
 
 
/s/ William C. Stern
 
 
     William C. Stern
 
 




